  Case: 1:17-md-02804-DAP Doc #: 1048 Filed: 10/17/18 1 of 2. PageID #: 26332




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 IN RE: NATIONAL PRESCRIPTION
 OPIATE LITIGATION
                                                   MDL 2804
 APPLIES TO:
                                                   Case No. 17-md-2804
 County of Summit, Ohio, et al. v. Purdue
 Pharma L.P., et al., Case No. 1:18-cv-45090       Judge Dan Aaron Polster




                          SECOND ORDER REGARDING OBJECTIONS
                            TO REPORT AND RECOMMENDATION

       On October 10, 2018, the Court issued its Order Regarding Objections to Report and

Recommendation. Doc. #: 1032. That Order directed each class of Defendant identified in

footnotes 1-3 of the R&R to coordinate to file a single, 15-page document addressing the objections

common to the class. Defendants were also directed to collaborate to prevent repetition of the same

or similar arguments or objections.

       On October 12, 2018, Distributor Defendants filed a Notice alerting the Court that they had

proposed to Special Master Cohen that they be allowed to file a consolidated Objection of 50

pages. Doc. #: 1041. On October 15, 2018, Manufacturer Defendants filed a similar Notice

requesting that they be permitted to file a 25-page Objection. Doc. #: 1045.

       The Court notes that, during briefing on the Motion to Dismiss, Defendants repeated many

of the same or similar arguments. The Court is confident it has granted the Parties far more pages

than are necessary if the Parties follow the Court’s directive not to repeat and reiterate arguments.
  Case: 1:17-md-02804-DAP Doc #: 1048 Filed: 10/17/18 2 of 2. PageID #: 26333



However, based on Distributor and Manufacturer Defendants’ Notices, and pursuant to the Court’s

continued efforts to conserve judicial resources, serve the convenience of the parties, and promote

the just and efficient conduct of this litigation, the Court amends its Order Regarding Objections

to Report and Recommendation as follows:

       The three classes of Defendant identified in footnotes 1-3 of the R&R can hereby decide

whether to comply with the original Order or, if they prefer, the Court is willing to accept a single,

omnibus, 60-page filing of Written Objections from all Defendants collectively. Except as stated

above, all other filing requirements and restrictions remain subject to the Court’s previous Order

Regarding Objections to Report and Recommendation, the Federal Rules, the Local Rules of this

District, and the preceding Case Management Orders issued in this case.

               IT IS SO ORDERED.




                                                   /s/ Dan Aaron Polster October 16, 2018
                                                   DAN AARON POLSTER
                                                   UNITED STATES DISTRICT JUDGE




                                                  2
